NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       MAR 14 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-30127

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-00112-EJL

   v.
                                                 MEMORANDUM *
 CHELSEA D. EDWARDS,

                  Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                Rosanna Malouf Peterson, District Judge, Presiding**

                            Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Chelsea D. Edwards appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Rosanna Malouf Peterson, United States District
Judge for the Eastern District of Washington, sitting by designation.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Edwards contends that the district court procedurally erred by failing to

explain the sentence adequately, justify its upward variance from the Guidelines

range, and respond to her mitigating arguments. We review for plain error, see

United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and hold that there is

none. The record reflects that the district court considered Edwards’s arguments

for a mid-range sentence and sufficiently explained its reasons for the above-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc).

      Edwards next claims that her sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The above-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Edwards’s extensive criminal history and her repeated breaches of the

court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    16-30127